Citation Nr: 1119816	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-50 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a initial evaluation in excess of 10 percent for service-connected recurrent lymphangitis, left lower leg, recurrent cellulitis, left lower leg, chronic lymphedema, left lower extremity.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for right ankle disability, claimed as tibial tendonitis.

5.  Entitlement to service connection for left wrist/hand disability.

6.  Entitlement to service connection for a skin disability of the groin, claimed as erythema or tinea cruris.

7.  Entitlement to service connection for a skin disability of the abdomen, claimed as erythema.

8.  Entitlement to service connection for a skin disability of the bilateral lower extremities.

9.  Entitlement to service connection for a skin disability of the bilateral feet, claimed as tinea pedis or erythema.

10.  Entitlement to service connection for left leg disability.

11.  Entitlement to service connection for orchitis, groin. 

12.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

13.  Entitlement to service connection for bilateral eye disability (claimed as vision problem).

14.  Entitlement to service connection for low back disability.

15.  Entitlement to service connection for chronic respiratory disability.

16.  Entitlement to service connection for chronic sinusitis.

17.  Entitlement to service connection for irritable bowel syndrome (IBS).

18.  Entitlement to service connection for a disability due to exposure to asbestos.

19.  Entitlement to service connection for residuals of kidney (renal) cancer (claimed as loss of kidney).

20.  Entitlement to service connection for hypertension.

21.  Entitlement to service connection for hypercholesterolemia.

22.  Entitlement to service connection for bilateral hearing loss disability.

23.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1984 to April 2004.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

In December 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as one of the issues currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.

At the Board hearing, the issues were listed as 32 separate issues.  Based on the evidence of record, the Board has recharacterized and consolidated some of the issues. 

On March 29, 2011, the Board advanced this case on the Board's docket, based on the Veteran's financial hardship.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2010). 

The issues of entitlement to service connection for a left knee disability, a right ankle disability, skin disabilities (groin, abdomen, bilateral lower extremities, bilateral feet), orchitis, an acquired psychiatric disability, a chronic respiratory disability, residuals of kidney (renal) carcinoma; hypertension, and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On December 1, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, at a videoconference Board hearing, that a withdrawal of this appeal as to entitlement to service connection for a left leg disability, separate and distinct from service connected recurrent lymphangitis, left lower leg, recurrent cellulitis, left lower leg, chronic lymphedema, left lower extremity, is requested.  The withdrawal is also separate and distinct from the Veteran's claim for entitlement to service connection for a skin disability of the lower extremities.

2.  On December 1, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, at a videoconference Board hearing, that a withdrawal of this appeal as to entitlement to service connection for a disability due to exposure to asbestos, is requested.

3.  On December 1, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, at a videoconference Board hearing, that a withdrawal of this appeal as to entitlement to service connection for hypercholesterolemia, is requested.

4.  Throughout the rating period on appeal, the Veteran's recurrent lymphangitis, left lower leg, recurrent cellulitis, left lower leg, chronic lymphedema, left lower extremity, has been manifested by complaints of exacerbations once every two years, consisting of swelling and redness, and lasting for approximately three weeks.  

5.  There is no clinical evidence of record of a current right knee disability.

6.  The Veteran is less than credible with regard to the onset of his current right knee pain.

7.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a right knee disability causally related to active service.

8.  A preexisting left wrist/hand fracture was noted on clinical summary in conjunction with evaluation for entrance to active service.

9.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's preexisting left wrist/hand fracture was permanently aggravated by active service.

10.  There is no competent medical evidence of record that the Veteran has a current eye disability for VA compensation purposes.

11.  There is no clinical evidence of record that the Veteran has a current low back disability.

12.  The Veteran is less than credible with regard to the onset of current low back pain. 

13.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a low back disability causally related to active service.

14.  There is no clinical evidence of record of a current chronic sinusitis disability.

15.  The Veteran is less than credible with regard to the onset of a chronic sinusitis disability.

16.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a chronic sinusitis disability causally related to active service.

17.  There is no clinical evidence of record that the Veteran has a current IBS disability.

18.  The Veteran is less than credible with regard to the onset of IBS symptoms. 

19.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has IBS causally related to active service.

20.  The Veteran is less than credible with regard to the onset of tinnitus. 

21.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has tinnitus causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a left leg disability, separate and distinct from service connected recurrent lymphangitis, left lower leg, recurrent cellulitis, left lower leg, chronic lymphedema, left lower extremity, and separate and distinct from the issue of entitlement to a skin disability of the lower extremities, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a disability due to exposure to asbestos have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for hypercholesterolemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204.

4.  The criteria for an initial rating in excess of 10 percent for recurrent lymphangitis, left lower leg, recurrent cellulitis, left lower leg, chronic lymphedema, left lower extremity, have not been met at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7120 (2010).

5.  A right knee disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010). 

6.  Preexisting left wrist disability was not aggravated by active service, nor may it be presumed to have been. 38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.306 (2010).

7.  An eye disability was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303(c) (2010). 

8.  A low back disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309.

9.  A chronic sinusitis disability was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

10.  IBS was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

11.  Tinnitus was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeals for entitlement to service connection for: 1) a left leg disability, separate and distinct from service connected recurrent lymphangitis, left lower leg, recurrent cellulitis, left lower leg, chronic lymphedema, left lower extremity, and separate and distinct from a claim of entitlement to service connection for a skin disability of the lower extremities; 2) a disability due to exposure to asbestos, and 3) hypercholesterolemia.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on these three issues.  Accordingly, the Board does not have jurisdiction to review these three appeals and they are dismissed.

Adjudicated appeals

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010; 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.   

In VA correspondence, dated in June 2008, VA informed the appellant of what evidence was required to substantiate claims and of his and VA's respective duties for obtaining evidence.  The correspondence also informed the appellant that disability ratings and/or effective dates would be assigned if service connection was warranted.  

The Veteran is appealing the initial rating assignment as to his service-connected recurrent lymphangitis, left lower leg, recurrent cellulitis, left lower leg, chronic lymphedema, left lower extremity.  Because the April 2009 RO decision granted the Veteran's claim of entitlement to service connection, that claim was substantiated.  His filing of a notice of disagreement to the initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The November 2009 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the Veteran's left lower leg disability.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private and VA examination and treatment records, and the statements of the Veteran, to include his testimony at a Board hearing.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding pertinent evidence with respect to the Veteran's claims for which VA has a duty to obtain.  In this regard, the Board notes that the Veteran testified that he did not receive treatment for many of his disabilities after service, and has not identified any outstanding records.

The Board has considered whether VA examinations and opinions on the issues of entitlement to service connection for a right knee disability, a left wrist disability, an eye disability, a low back disability, sinusitis, IBS, and tinnitus are warranted, but finds that they are not.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed in further detail below, the Board finds that there is no competent credible evidence of record that the Veteran has had the above listed disabilities, or symptoms of the above listed disabilities, since service.  Moreover, there is no competent credible evidence which indicates that the Veteran has a current disability or current symptoms of right knee disability, a left wrist disability, an eye disability, a low back disability, sinusitis, IBS, and/or tinnitus causally related to active service.  Thus, examinations under McLendon are not warranted.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria

Service connection in General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.

Disability evaluations- in general

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or where the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the pertinent medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial Rating 

The Veteran is service-connected for recurrent lymphangitis, recurrent cellulitis, and chronic lymphedema, left lower extremity, evaluated as 10 percent disabling, effective from June 2008.

A November 2008 VA medical examination report reflects that the Veteran was diagnosed with recurrent lymphangitis of the left lower extremity in remission, recurrent cellulitis of the left lower leg, in remission, and chronic lymphedema.  It was noted that there had been no skin disease treatment in the previous 12 months, and that less than 5 percent of the body area was affected.  The report reflects that the frequency of the Veteran's exacerbations was once every two years, for approximately three weeks.  The Veteran had not had an exacerbation since June 2006.  The report further reflects that there were no general symptoms and no generalized edema.  The disease was not currently active at that time of the examination.  There was no redness in the left extremity, but there were swollen ankles bilaterally.  

The Veteran's disability is evaluated under Diagnostic Code (DC) 7120, as it is the disability code which has criteria most analogous to the Veteran's symptoms.  Under DC 7120, a higher evaluation is not warranted unless there is persistent edema.  The November 2008 VA examination report reflects that the Veteran reported that he has intermittent leg swelling with remissions.  His ankles were noted to be swollen at the time of the November 2008 VA examination, but the Veteran reported that the exacerbations occur once every two years with a duration of exacerbations three weeks.  As noted above, he reported that he had not had an exacerbation in the past 12 months.  Moreover, there is no clinical evidence to support more frequent exacerbations, or persistent edema.  The Veteran testified at the December 2010 Board hearing that he has had cellulitis three times in the six years since he left service in 2004.  Thus, the clinical evidence of record is against a finding that the Veteran has persistent edema of the left lower extremity. 

The Veteran avers that he should be separately rated for lymphangitis, cellulitis, and lymphedema.  The Board disagrees.  Lymphedema is a swelling due to a blockage of the lymph passages.  Lymphedma, or inflammation of the lymph vessels, can lead to lymphangitis and cellulitis.  As noted by the November 2008 VA examiner, cellulitis is the acute inflammatory reaction which can advance to lymphangitis.  The same manifestations of a disability under more than one applicable code, should be avoided as this would constitute "pyramiding." See 38 C.F.R. § 4.14 (2010).  Where, separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps. See Estaban v. Brown, 6 Vet. App. 259 (1994).  In the Veteran's case, the symptomatology of the conditions clearly overlap, as the symptoms are progressive in nature.

The Board has considered whether any other diagnostic code is appropriate and found that there is not.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service- connected left lower extremity disability is inadequate.  The rating criteria reasonably describes the Veteran's disability level and symptomatology as due to his service-connected disability.  The rating criteria contemplate occurrences of edema and related symptoms, and the Veteran does not experience symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot. See Thun, supra.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Right Knee disability

The first element of a claim for service connection is that there must be evidence of a current disability.  The Veteran testified at the Board hearing that he has never sought treatment for a right knee disability.  Moreover, the claims file is negative for any diagnosis of a right knee disability.  Thus, the Board finds that the first element has not been met.  Although, the Veteran testified that he has pain in his right knee, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a right knee disability is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds that even if the Veteran had a current right knee disability, service connection would still not be warranted.  The Board finds, based on the evidence of record, that the second element for service connection, evidence of an in-service injury or disease, has not been met.  The Veteran testified that he did not recall any specific injury to his right knee (See Board hearing transcript, page 7).  He further testified that when he was in service, his knees "would hurt at the end of the day.  They would hurt throughout the day.  And there at the end of my 20 years they was hurting about all the time, it seemed like."  The Board finds that these statements with regard to a painful right knee are less than credible when compared with the record of evidence as a whole.  The Veteran's report of medical history, dated in March 2004, reflects that the Veteran reported that he had had knee trouble.  In the explanation of answers, he wrote "left knee hurts especially going up and downstairs."  He did not report any problems with the right knee.  The Board finds that this is especially noteworthy, as he was specific with regard to his joints and noted "both ankles", "left wrist", and "left knee".  The Board finds that if the Veteran had complaints with regard to his right knee, he would have reported it at that time, as he reported problems with his left knee.  Moreover, on the report of medical assessment form (DD Form 2697) the Veteran, in response to the question "have you suffered from any injury or illness while on active duty for which you did not seek medical care", the Veteran replied "yes" and listed his left knee and ankle swelling.  Notably, he did not list his right knee.  The health care provider's comments state that the Veteran "relates [left] knee and ankle pains- believes related to metal decks and ships and will likely dissipate [after] retirement."  Again, the report is negative for complaints with regard to the right knee.  

The Veteran denied trick or locked knee, arthritis, or joint deformity, in a report of medical history dated in 1984.  At the Board hearing, the accredited representative referenced May and July 1984 STRs; however, a review of these records reflects that they are in regard to the Veteran's right ankle, and not his right knee.

May 1988 STRs reflect that the Veteran went running three days earlier and, that evening, noted pain in his knee.  The following morning, he noted a small red streak in his inner thigh.  The diagnosis was "superficial phlebitis vs. lymphangitis."  A follow up STR, dated two days later, reflects that the Veteran was feeling" much better", the redness had resolved, and he still had mild tenderness of the knee.  The assessment was "resolving".  A follow up STR, dated two days later, reflects that the Veteran's symptoms had resolved.  It was noted that he was cleared for overseas duty.  Thus, the record reflects that any right knee problem which the Veteran had in service was acute and transitory and had resolved itself within approximately one week in 1988.  There no other STRs which indicate a complaint of, or treatment for, a right knee problem.  The acute and transitory nature of the knee complaint is also evidenced by the reports of medical history dated in 1994, 1997, and 1998, in which the Veteran denied a trick or locked knee, arthritis, or joint deformity.

In addition, the Board finds that the third element for service connection has not been met.  There is no clinical evidence of record that the Veteran has a current right knee disability causally related to his active service.  

With regard to continuity of symptomatology, the Board finds that the Veteran is less than credible with regard to right knee pain since service.  The Veteran avers that he has not received treatment for his right knee.  The Board notes that evidence of treatment is not necessary, if there is credible evidence of symptoms of a disability.  However, as the Veteran specifically denied pain in 1984, 1994, 1997, 1998, and specifically noted left knee pain upon separation but did not note right knee pain, the Board finds that his statement that he has had right knee pain since service to be less than credible when considered with the record as a whole.

Left Wrist Disability

The Veteran testified that at times during service his wrist would throb and hurt. (See Board hearing transcript, page 12).  The Veteran's STRs in October 1982 and July 1983 reflect that he was not qualified for enlistment.  It was noted that he had an injury to the 5th metacarpal bone of the left hand in October 1982 and an injury to left hand which occurred in April 1983 and "still hurts and aches" with use.  (The record reflects that the Veteran had been enrolled in the Army delayed entry program at the time of his 1982 and 1983 STRs, but was disqualified due to his left hand/wrist.)  The July 1983 report of medical examination notes that the Veteran had a profile of "3" for his upper extremities.  A "3" indicates that an individual has medical condition or physical defect which requires certain restrictions in assignment and such individuals are not acceptable in peace time, but may be acceptable in time of partial or total mobilization.

The Veteran's March 1984 report of medical history for enlistment purposes reflects that he reported that he had previously had a broken bone.  The physician's summary note reflects that he had broken his left 5th metacarpal six months earlier.  It was noted that the fracture was healed.   

Therefore, the Veteran's examination reports prior to entrance into active service reflect a prior left hand/wrist injury, and the Veteran does not dispute this.  The Veteran testified at the Board hearing that he had a fracture of the left wrist prior to service.  (See Board hearing transcript, page 12.)  As such, the presumption of soundness on induction does not attach, and service connection may be considered only on the basis of aggravation of a left hand/wrist disability in service.  

The Veteran's June 1994 report of medical history reflects that he reported that he had broken his left wrist in June 1983 (prior to service) and he had had "no problems since."  The physician's summary notes that the Veteran had a fractured left wrist in 1983 which existed prior to entrance into service and which had no sequelae.  A report of medical history dated in July 1998 reflects that the Veteran denied joint pain.  A 2004 report of medical history for retirement purposes reflects the Veteran denied having had a painful wrist or impaired use of the hands.  On the report of medical assessment form (DD Form 2697) the Veteran, in response to the question "have you suffered from any injury or illness while on active duty for which you did not seek medical care", the Veteran replied "yes" and listed his left knee and ankle swelling.  Notably, he did not list his left wrist or hand.

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Board finds that any statement by the Veteran that his wrist hurt in service and that he has had pain since service is less than credible when considered with the record as a whole.  Not only is there an absence of clinical records of complaints, but in June 1994, and July 2004, the Veteran specifically denied having had left wrist pain.  Moreover, the clinical evidence of record, to include numerous reports of physical examination during service, does not reflect any increase in the Veteran's pre-existing left wrist/hand disability; therefore, service connection is not warranted.  

Eye Disability

The Veteran testified that his vision is worse than when he entered the service.  He testified that he has gotten things in his eyes, which he has had to flush out; however, he also testified that he "did not have any vision problems as far as any trauma or anything to his eyes."  He further testified that he has never been told that he has anything other than astigmatism or nearsightedness. (See Board hearing transcript, page 20.)  Moreover, there is no evidence of record that the Veteran has any eye disability, or symptoms of an eye disability, for VA purposes.  The Veteran's report of medical history for enlistment purposes reflects that he reported that he wore glasses.  A July 1983 report of medical examination notes that the Veteran had a "2" profile for his eyes.  A "2" profile indicates that an individual may have some limitation on initial MOS classification and assignment.  Additional records reflect that he had worn glasses since approximately age 10.  An STR dated in April 1986 reflects that the Veteran reported no history of diplopia, burning, itching, or trauma or symptoms to the eyes.  Upon examination, his lenses were clear, iris within normal limits, cornea clear, and lids and lashes within normal limits.  The Veteran's September 2003 post deployment form (DD 2796) reflects that he denied any redness of the eyes with tearing, or any dimming of vision.  The Veteran's report of medical examination dated in April 2004 reflects that his eyes were normal upon clinical examination.  The Veteran's report of medical history, also dated in April 2004, reflects that he denied any eye disorder or trouble, but noted that he wore glasses.

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2010); see also 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992). Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

As the evidence of record does not reflect that the Veteran has a current eye disability for VA compensation purposes, his claim for service connection for a bilateral eye disability (claimed as vision problems) must be denied.

Low back disability

The Veteran testified that he has not sought treatment for his back and that he does not know a diagnosis for his back.  (See Board hearing transcript, page 21).  Moreover, there is no clinical evidence of record that the Veteran has a low back disability for VA purposes.  The Board notes that pain alone is not a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As the evidence of record does not reflect that the Veteran has a current low back disability, service connection for a low back disability is not warranted. 

The Board notes that even if the Veteran had a current low back disability, service connection would still not be warranted.  The Veteran testified that he hurt his back different times in service but had no documentation with regard to any of those times.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible.)  In the present case, the Veteran's statements contemporaneous to service are more credible than the statements post service.  See Curry v. Brown, 7 Vet. 59 (1994).  

In this regard, the Veteran denied back pain or problems in reports of medical history dated in March 1984, June 1994, May 1997, and June 1998.  An August 1999 STR reflects that he complained of pain and inflammation of the left leg, and low back pain.  He had a full range of motion of the back, the straight leg raise test was negative.  The assessment was cellulitis of the left lower extremity.  No diagnosis was made for the back.  A post deployment September 2003 health assessment reflects that the Veteran reported that he developed back pain at some point during his deployment, but he did not have it when his deployment ended.  The Veteran's representative noted at the hearing that the Veteran's retirement examination, dated in March 2004, reflects a report of back pain.  However, a careful reading of the report does not indicate any such complaints.  The Veteran listed complaints with regard to his ankles and left knee, but specifically denied recurrent back pain or any back problem.  Thus, the record reflects that any back pain in service in 2003 was acute and transitory, as the Veteran denied having it upon completion of his deployment, and denied recurrent back pain six months later on his report of medical history.  (The record also reflects that the back pain in 1999 was acute and transitory, as there are no subsequent records of complaint and the Veteran later denied recurrent back pain.)  Moreover, reports of medical examination, to include the Veteran's March 2004 report for retirement purposes reflect a normal spine upon clinical examinations.  The Board finds the numerous reports of medical history, and especially the 2004 records, to be credible as the Veteran noted several other disabilities involving the joints, the knees, broken bones, ear, nose, or throat trouble, hearing trouble, and eye trouble, yet he specifically denied recurrent back pain or any back problem.  On the March 2004 report of medical assessment form (DD Form 2697) the Veteran, in response to the question "have you suffered from any injury or illness while on active duty for which you did not seek medical care) replied "yes" and listed his left knee and ankle swelling.  Notably, he did not list his back.   The Board finds that if the Veteran had chronic back pain in service, or any back pain at the time of his retirement, it would have been reasonable for him to have noted it on his retirement report of medical history or assessment, as he noted other conditions.  In addition, the Board notes that the Veteran denied a medical history of having had back pain when he complained of current back pain in August, September, and October 2006, as noted in his private medical records.  If the Veteran had recurrent back pain since service, the Board finds that it would have been reasonable for the Veteran to have reported it when he noted his back pain in 2006. 

Finally, the Board notes that the third criterion for service connection has not been met.  There is no clinical evidence of record that the Veteran has a current back disability causally related to active service.  

With regard to continuity of symptomatology, the Board finds, for the reasons noted above, that the Veteran is less than credible with regard to back pain or back complaints since service.  The Veteran avers that he has not received treatment for his back.  The Board notes that evidence of treatment is not necessary, if there is credible evidence of symptoms of a disability.  However, as the Veteran denied current back pain in 2004, and denied a history of back pain in 2006, the Board finds his statement that he has had back pain since service to be less than credible when considered with the record as a whole.


Sinusitis

The Veteran testified that he has no documentation with regard to sinusitis.  (See Board hearing transcript, page 26).  Moreover, there is no clinical evidence of record that the Veteran has a diagnosis of sinusitis.  The Veteran testified that sometimes "it's like my sinuses are infected."  The Veteran  has not been shown to possess the medical training or experience necessary to render a diagnosis as to sinusitis.  Moreover, he did not testify as to how often he has had these problems.  The Board finds that there is no competent credible evidence of a chronic sinusitis disability.
  
The Board notes that even if the Veteran had a current sinusitis disability, service connection would still not be warranted.  The second element for entitlement to service connection is evidence of an in-service injury or disease.  The Veteran does not allege that he was ever treated for sinusitis in service and the STRs are negative for such treatment.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible.)  In the present case, the Veteran's statements contemporaneous to service are more credible than the statements post service.  See Curry v. Brown, 7 Vet. 59 (1994).  In this regard, the Veteran denied sinusitis in reports of medical history dated in March 1984, June 1994, May 1997, and July 1998.  

A post deployment September 2003 health assessment reflects that the Veteran reported having had a runny nose at some time during his seven month deployment, but not upon the completion of deployment.  He also reported that he did not go to sick call during deployment.  As sinusitis is an infection, the Board finds that if the Veteran had sinusitis during deployment, it would have been reasonable of him to have sought medical treatment.  Moreover, the Veteran's report that he did not have a runny nose at the conclusion of his deployment reflects that any runny nose during the seven month deployment was acute and transitory.  In addition, a runny nose symptom is not equivalent to a diagnosis or complaint of sinusitis. 

A dental health questionnaire dated from 2000 to 2002 reflects that at some point the Veteran reported a seasonal sinus problem.  However, subsequently, in July 2003, he denied a sinus problem.  Dental health questionnaires dated in 1985, 1989, 1990,1991, 1992, 1994, 1996, 1997, and 1998 all reflect no sinus problem.  Moreover, there is no clinical evidence of record that the Veteran actually had sinusitis.  (The Board notes that the Veteran's report of medical history for enlistment purposes, dated in March 1984, reflects that the Veteran reported that he had hay fever, and it was noted that he had occasional congestion and sneezing with hay.  Thus, even if the Veteran used the terms sinusitis and hay fever interchangeably, his hay fever would be a pre-existing disability, with no clinical evidence of aggravation.)

The Veteran reported at his retirement examination in March 2004 that he did not have, nor ever had, sinusitis.  Moreover, reports of medical examination, to include the Veteran's March 2004 report for retirement purposes reflect normal sinuses upon clinical examinations.  Thus, the record reflects that the Veteran's reported sinus problems on the dental health questionnaire was acute and transitory.

The Board finds that if the Veteran had chronic sinusitis, it would have been reasonable for him to have noted it on his retirement report of medical history, as he noted other conditions.  On the report of medical assessment form (DD Form 2697) the Veteran, in response to the question "have you suffered from any injury or illness while on active duty for which you did not seek medical care) replied "yes" and listed his left knee and ankle swelling.  Notably, he did not list sinusitis problems.  In addition, the Board notes that the VA and private medical reports of record are all negative for complaints of, or treatment for, sinusitis, or a reported history of sinusitis.  

The Board finds that the third criterion for service connection has not been met.  There is no clinical evidence of record that the Veteran has a current sinusitis disability causally related to active service.  

With regard to continuity of symptomatology, the Board finds, for the reasons noted above, that the Veteran is less than credible with regard to having chronic sinusitis since service.  The Veteran avers that he has not received treatment for his condition.  The Board notes that evidence of treatment is not necessary, if there is credible evidence of symptoms of a disability.  However, as the Veteran denied ever having had sinusitis during numerous reports of medical history, to include his dental questionnaire in 2003 and his retirement report of medical history in 2004, the Board finds that any statement that he has had sinusitis since service to be less than credible when considered with the record as a whole.  The evidence of record reflects that any seasonal sinus problem in service was acute and transitory

Irritable Bowel Syndrome (IBS)

The Veteran testified that he has not sought treatment for any bowel problems and does not have a diagnosis.  (See Board hearing transcript, page 27).  There is no clinical evidence of record that the Veteran has a bowel disability, to include IBS, for VA purposes.  As the evidence of record does not reflect that the Veteran has a current bowel disability, service connection for a bowel disability is not warranted. 

The Board notes that even if the Veteran had a bowel disability, service connection would still not be warranted.  The second element is evidence of an in-service injury or disease.  The Veteran testified that while in service he would sometimes have diarrhea and sometimes be constipated, and that he assumed it was the food onboard ship.  He further testified that he was never treated or examined for it.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible.)  In the present case, the Veteran's statements contemporaneous to service are more credible than the statements post service.  See Curry v. Brown, 7 Vet. 59 (1994).  In this regard, the Veteran denied frequent indigestion, stomach, liver, or intestinal problems, or rectal disease, in reports of medical history dated in March 1984, June 1994, May 1997, and July 1998.  

A post deployment September 2003 health assessment reflects that the Veteran reported that diarrhea and indigestion had developed at some point during his deployment, but that he did not have either condition when his deployment ended.  He also noted that he did not go to sick call during deployment.  Thus, the record indicates that any diarrhea or constipation during deployment was acute and transitory.  

The Veteran reported at his retirement examination in March 2004 that he did not have, nor ever had, frequent indigestion or intestinal trouble or stomach trouble or rectal trouble.  Moreover, reports of medical examination, to include the Veteran's March 2004 report for retirement purposes reflect a normal abdomen and viscera upon clinical examination.  The Board finds the March 2004 clinical records to be credible as the Veteran noted several other disabilities involving the joints, the knees, broken bones, ear, nose, or throat trouble, hearing trouble, eye trouble, motion sickness, and depressed mood secondary to retirement, yet he specifically denied frequent indigestion or stomach problems.  On the report of medical assessment form (DD Form 2697) the Veteran, in response to the question "have you suffered from any injury or illness while on active duty for which you did not seek medical care) replied "yes" and listed his left knee and ankle swelling.  Notably, he did not list bowel problems.   The Board finds that if the Veteran had chronic diarrhea or constipation in service, or any such symptoms at the time of his retirement, it would have been reasonable for him to have noted it on his retirement report of medical history, as he noted other conditions.  

In addition, the Board notes that the Veteran denied bowel or bladder complaints when he was examined in June 2005 to establish himself as a new patient at the VA Somerset primacy care facility.  The Veteran did complain of erectile dysfunction, swelling ankles, mild depression, shortness of breath which he attributed to obesity, but he had "no bowel or bladder complaints."  As the Veteran was establishing himself as a new patient, the Board finds that it would have been reasonable for him to have reported bowel complaints if he had any chronic problems.  In addition, eight private medical reports dated in August, September, and October 2006 reflect that the Veteran denied constipation and diarrhea.  If the Veteran had recurrent constipation and diarrhea since service, the Board finds that it would have been reasonable for the Veteran to have reported it when he was treated for cancer, rather than specifically deny it.  Thus, the record again reflects that any diarrhea and constipation in 2003 was acute and transitory, as the Veteran denied having such conditions at the end of his deployment in 2003, and also denied having any such conditions in 2004, 2005, and 2006. 

Finally, the Board notes that the third criterion for service connection has not been met.  There is no clinical evidence of record that the Veteran has a current bowel disability, to include, IBS, causally related to active service.  

With regard to continuity of symptomatology, the Board finds, for the reasons noted above, that the Veteran is less than credible with regard to having diarrhea or constipation complaints since service.  The Veteran avers that he has not received treatment for his condition.  The Board notes that evidence of treatment is not necessary, if there is credible evidence of symptoms of a disability.  However, as the Veteran denied stomach and intestinal problems on several reports of medical history, denied constipation and diarrhea on reports of medical history in service, with the exception of noting it in 2003, denied a history of bowel problems when establishing himself as a VA patient in 2005, and denied constipation and diarrhea in 2006, the Board finds that any statement that he has had chronic bouts of diarrhea and constipation since service to be less than credible when considered with the record as a whole.

Tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current tinnitus.

The Board finds that the second element of a claim for service connection has also been met.  The Veteran's STRS are negative for any complaints of, or treatment for, tinnitus.  However, the Veteran testified that he was exposed to noise while aboard three aircraft carriers and working on the flight decks and the hanger bay.  The Veteran's DD214 reflects that he had twenty years of active service.  The Veteran's exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service in the Navy for two decades.  38 U.S.C.A. § 1154(a) (West 2002).  

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

There is no clinical evidence of record that the Veteran's reported tinnitus is causally related to active service.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.

With regard to continuity of symptomatology, the Board finds that any statement by the Veteran that he has had tinnitus since service is less than credible when considered with the record as a whole.  The Veteran testified that he first noticed tinnitus in service in 1990 and that it has continued to present.  The STRs reflect no complaints of, or treatment for, tinnitus, in the approximate 14 years which the Veteran served since 1990.  Moreover, a September 2003 post deployment health assessment form reflects that the Veteran did not have ringing in the ears at that time and did not develop it at anytime during his seven month deployment.  The Veteran's report of medical history reflects that he reported ear trouble.  He wrote "believe hearing got worse"; he did not make any mention of tinnitus.  The Board finds that if the Veteran had tinnitus at that time, it would have been reasonable for him to have noted it when he noted he believed that his hearing acuity had become worse.  A June 2005 VA medical record reflects that the Veteran had no hearing complaints.  Private medical records for three different dates in August 2006 all reflect that the Veteran denied ringing in the ears.  Private medical records for three different dates in September 2006 all reflect that the Veteran denied ringing in the ears.  Private medical records for two different dates in October 2006 reflect that the Veteran denied ringing in the ears.  Thus, the STRS, the VA medical records, and the private medical records are all negative for complaints of tinnitus, and the STRs and private medical records indicate a denial of tinnitus.  The earliest evidence of tinnitus, other than the Veteran filing his claim in 2008, is his testimony in 2010.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Conclusion-service connection issues

The Veteran may sincerely believe that he has the above noted disabilities causally related to active service.  However, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to diagnosis or medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, as noted above, the Board finds him less than credible with regard to continuity of symptomatology for the above noted disabilities. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a right knee disability, a left wrist disability, an eye disability, a low back disability, sinusitis, IBS, and tinnitus.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal of entitlement to service connection for a left leg disability, separate and distinct from service-connected recurrent lymphangitis, left lower leg, recurrent cellulitis, left lower leg, chronic lymphedema, left lower extremity, and separate and distinct for a claim for entitlement to service connection for a skin disability of the left lower extremity, is dismissed.

The appeal of entitlement to service connection for a disability due to exposure to asbestos is dismissed.

The appeal of entitlement to service connection for hypercholesterolemia is dismissed.

Entitlement to a initial evaluation in excess of 10 percent for service-connected recurrent lymphangitis, left lower leg, recurrent cellulitis, left lower leg, chronic lymphedema, left lower extremity, is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for bilateral eye disability (claimed as vision problem) is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for chronic sinusitis disability is denied.

Entitlement to service connection for Irritable Bowel Syndrome is denied

Entitlement to service connection for tinnitus is denied.


REMAND

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

Left Knee Disability

The Veteran's March 2004 report of medical history for retirement purposes reflects that he reported that his left knee hurt, especially going up and downstairs.  The Veteran testified a the December 2010 Board hearing that he currently has the same symptoms.

Based on the foregoing, the Board finds that a VA examination and opinion regarding the etiology of any left knee disability would further assist the Board in adjudicating the Veteran's claim. 

Right Ankle Disability, claimed as tibial tendonitis

The Veteran avers that he hurt his right ankle at different times in service.  He further testified that he has not had a right foot diagnosis since service, but that he continues to have symptoms. (See Board hearing transcript, pages 7 and 8).  

A May 1984 STR reflects that the Veteran complained of right ankle pain for six days, and reported it felt like an "ankle twist."  He was diagnosed with probable shin splits.  There was no edema or erythema noted and slight tenderness upon palpation to inferior region of tibia was noted.  A follow up May 1984 STR reflects that the Veteran reported that he felt "99 % better."  The diagnosis was "resolving posterial tibial tendonitis" of the right foot.

A July 1984 STR reflects that the Veteran reported trauma to his right ankle during "tug-of-war."  He reported that he inverted his right ankle but continued to compete.  The assessment was probable right ankle strain.

The Veteran's March 2004 report of medical history for retirement purposes reflects that he reported that both his ankles were swollen "off and on for about a year."  

Based on the foregoing, the Board finds that a VA examination and opinion regarding the etiology of any right ankle disability would further assist the Board in adjudicating the Veteran's claim. 

Bilateral lower extremity skin disability, claimed as tinea corpus; Bilateral foot skin disability, claimed as erythema and/or tinea pedis; Skin disability of the groin, claimed as tinea cruris and/or erythema; Skin disability of the abdomen, claimed as erythema

The Veteran avers that he has a skin disability of the lower extremities, groin, abdomen, and feet, and that he had the same condition in service.  Reports of medical history dated in March 1984, June 1994, May 1997, June 1998 reflect that the Veteran denied ever having had a skin disease.  However, an August 1999 STR reflects the Veteran had an area of erythema of the left lower leg, the abdomen, the groin, and the feet.  He was diagnosed with tinea cruris, tinea corpis, and tinea pedis.  The Veteran's September 2003 VA post deployment form reflects that he denied have had a skin disease or rash at that time or at any time during the 7 month deployment.  The Veteran's April 2004 report of medical history reflects that the Veteran denied ever having had a skin disease.  Reports of medical examination throughout the Veteran's service reflect that upon clinical examination, his skin was noted to be normal.  Thus, the Veteran's STRs reflect one time incident of a rash  of the lower extremity, feet, groin, and abdomen.  

The Veteran testified that he has had rashes on different parts of his body and he has "shown them to doctors and they've gave me medicine and said here rub it on it and then it calms it down, but that's how far it goes."  (See Board hearing transcript, page 13.).  The Board finds that VA should attempt to obtain all records of such treatment.  If any pertinent records indicate that the Veteran has a current skin disability which may be causally related to active service, the Veteran should be afforded a VA examination to obtain an opinion regarding the etiology of any skin disability. 

Orchitis

The Veteran's STRs reflect that the Veteran had a diagnosis of orchitis in June 1984.  The STR reflects "resolving orchitis."  The Board also notes that the Veteran underwent a vasectomy in May 2000, with no mention of orchitis.

The Veteran testified that he was treated with surgery in approximately January 2010 by Dr. S. in Lexington, Kentucky, for orchitis.  The Board finds that VA should attempt to obtain all records from such examination, treatment, and surgery.  If the records indicate that the Veteran's current orchitis may be causally related to active service, the Veteran should be afforded a VA examination to determine the extent and etiology of any current orchitis.  

Acquired psychiatric disability, to include depression

The Veteran's STRs reflect that in March 1987, he reported that he was recently separated from his wife and was pending a divorce.  The Veteran reported that he felt "failure" and was afraid to move on.  He was assessed with "situational depression, personality trait."

The Veteran's 2004 report of medical history for retirement purposes reflects that he reported that he had frequent trouble sleeping and depression or excessive worry.  He wrote that he only gets about "4 hours of sleep each night the last couple of months."  He wrote that he was "worried about retiring from Navy."  The examiner's note reflects "depressed mood [secondary] to retirement worry about aftermath [not considered disabling].

A June 2005 VA medical record reflects that a depression screening was negative; however, subsequent VA medical records in June and July 2005 indicate an assessment of depression.  A June 2005 report reflects that the Veteran admits "mild depression, misses military life, tried to reenlist, but the USAR and National Guard won't enlist him because he is retired Navy."

PTSD screenings in June 2005 and October 2005 were negative.  A September 2007 PTSD screening was positive.  VA medical records in 2009 reflect diagnoses of adjustment disorder with depressed mood, and anxiety disorder.  The records reflect that the Veteran reported that he had not been happy since leaving the service.  

Based on the foregoing, the Board finds that a VA examination and opinion with regard to whether the Veteran has an acquired psychiatric disability, and the etiology of any such disability, is warranted.

Chronic Respiratory Disability

The Veteran avers that he has had chronic respiratory problems since service.  He also stated that he has seen Dr. C. in 2008 or 2009, another Dr. C., Dr. F., and an emergency room doctor.  (See Board hearing transcript, pages 22 23, 4).  The Board finds under its duty to assist, VA should attempt to obtain all medical records from any such visits, not already associated with the claims file.  

If any pertinent records indicate that the Veteran has a current chronic respiratory disability which may be causally related to active service, the Veteran should be afforded a VA examination to obtain an opinion regarding the etiology of any such disability 


Residuals of kidney cancer (claimed as loss of kidney).

The Veteran was diagnosed with renal cell carcinoma in October 2006.  At that time, he was asymptomatic for renal cell carcinoma, but had had an incidental finding of a renal mass while seeking treatment for lymphangitis of the left lower leg.  Private medical records dated in August and September 2006 reflect that the Veteran denied fever and chills, back problems, and bladder problems.  An October 2006 private surgical pathology report reflects a final diagnosis of renal cell carcinoma, clear cell type, 4.2 cm greatest dimension.  It was a grade 2 out of 4.  The record reflects that the "tumor invades through renal capsule into perinephric fat.  No evidence of large vessel invasion, all surgical margins widely free of tumor, a small benign medullary fibroma incidentally identified, vascular, ureteral and all peripheral margins negative for tumor, adrenal gland negative for tumor."

The Veteran's STRs are negative for any complaints of, or treatment for, renal cell carcinoma.  Correspondence dated April 27, 2009 from a private urologic office reflects that the Veteran's physician , Dr.S., could not definitely state that the Veteran's tumor was present three years prior.  The correspondence reflects that "it conceivably could have been present 3 years prior to the first visiting of 10/11/06, but there is no documentation in [the physician's] record to substantiate this." Correspondence from Dr. S., dated three days later, states "[i]n my professional opinion, I believe this cancer had been in the kidney 3 years prior to [the Veteran's] surgery."  Dr. S. does not provide any rationale for his opinion.

The Board finds, based on the opinion of Dr. S., that a VA opinion as to the etiology of the Veteran's renal cell carcinoma is warranted.

Hypertension

The Veteran avers that he has hypertension and that he had hypertension in service.  

Reports of medical history for March 1984, June 1994, May 1997, and June 1998 reflect the Veteran denied ever having had high or low blood pressure.  Dental Health Questionnaires dated in 1989, 1990, 1991, 1992, 1994, 1996, 1997, 1998, 2001, 2002, and 2003 reflect that the Veteran denied hypertension.  A Dental Health Questionnaire for July 1985 reflects high blood pressure of 178/92.  A May 2000 pre-operative nursing note for the Veteran's vasectomy reflects a blood pressure of 159/98.  A report of medical examination history dated in April 2004 reflects that the Veteran reported that he had high or low blood pressure then, or in the past.  In the explanation, he wrote "sometimes blood pressure is high."  He did not state that he had a diagnosis of hypertension.  A March 2004 report of medical assessment reflects that the Veteran reported that he was not taking any medication.  The examiner's summary of pertinent data reflects "fluctuating high to high [unreadable] [blood pressure]. 

A June 2005 VA medical record reflects that the Veteran reported a history of hypertension in the 1980's but medication was discontinued in the military as his blood pressure was reportedly normal.  It was noted that he had gained weight in the past year and his blood pressure was elevated again.  The Veteran's STRs reflect that he underwent weight control evaluation in July 1990 and it was recommended that he lose 20 pounds.  In January 1994, he was diagnosed with obesity with poor eating habits and was seen by a dietician.  Although, there is no evidence of a diagnosis of hypertension in service, the STRs do reflect a report of high blood pressure.  

The June 2005 VA report appears to reflect that the Veteran's current hypertension is due to recent post service weight gain; however, a medical opinion to address this would be helpful to the Board.  

Bilateral Hearing Loss

The Veteran avers that he has bilateral hearing loss disability due to active service.  

The evidence of record includes numerous reports of medical examination, audiograms, and hearing conservation data forms.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing loss.  A July 1983 report of medical examination, prior to enlistment, reflects abnormal hearing acuity at 4,000 in the left ear, thus, under the record reflects that the Veteran had a preexisting hearing loss in the left ear.  (The Board notes that some subsequent STRs do not reflect this hearing loss).  A September 1984 hearing conservation sheet indicates abnormal hearing acuity in the right ear at the 500 hertz level.  A February 2004 hearing conservation data form reflects abnormal hearing in the right and left ear at the 3000 Hz level.  The records also reflect a threshold shift in the Veteran's hearing during his 20 years of active service.  The record does not indicate that the Veteran has a current hearing loss disability for VA purposes. 

Based on the foregoing, the Board finds that a VA examination and opinion regarding the etiology of any hearing loss disability would further assist the Board in developing a more complete picture of the Veteran's disability.  See 38 C.F.R. § 3.159(c)(4) (stating that a medical examination is necessary if the evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his left knee, right ankle, skin, orchitis, mental health, respiratory system, renal carcinoma, hypertension, and hearing, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified records, for each treatment provider identified, After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include any VA medical records, not already associated with the claims file.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any disability of the Veteran's left knee, right ankle, mental health, hypertension, and hearing acuity.  

If, and only if, any private medical records reflect that the Veteran has orchitis, skin disability, and/or a chronic respiratory disability which may be related to active service, he should be afforded a VA examination to determine the nature and etiology of any such disability.

All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current disability causally related to his military service.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale.  

a. With regard to the hearing acuity examination, the examiner should consider the entire claims file, to include the February 2004 hearing conservation data form and the STRs which reflect a threshold shift in the Veteran's hearing during his 20 years of active service.  The examiner should also consider that normal hearing is 0 to 20 decibels.

b. If a VA examinination is warranted with regard to orchitis, the examiner should consider the entire claims file, to include the Veteran's June 1984 and May 2000 STRs, and private medical records, to include from an approximate January 2010 examination, treatment, and surgery, if available.

c. If a VA examination is warranted with regard to the skin, the examiner should consider the entire claims file, to include the reports of medical history dated in March 1984, June 1994, May 1997, June 1998, and 2004, the August 1999 STR, 2003 VA post deployment form, and the Veteran's medical examination reports, as well as any private medical records, if available. 
 
d. With regard to the examination for hypertension, the examiner should consider the entire claims file, to include reports of medical history dated in March 1984, June 1994, May 1997, and June 1998, the Dental Health Questionnaires dated in 1985, 1989, 1990, 1991, 1992, 1994, 1996, 1997, 1998, 2001, 2002, and 2003, the May 2000 pre-operative nursing note, the March and April 2004 STRs, and the June 2005 VA medical record which indicates that the Veteran's high blood pressure may be related to his weight gain, as well as any private medical records, if available.  

e. With regard to the examination for the left knee, the examiner should consider the entire claims file, to include the Veteran's 2004 reports of medical history and examination, as well as any private medical records, if available.

f. With regard to the examination for the right ankle, the examiner should consider the entire claims file, to include the Veteran's May1984 and July 1984 STRs and the Veteran's 2004 reports of medical history and examination, as well as any private medical records, if available.

g. With regard to the examination for the acquired psychiatric disability, the examiner should consider the entire claims file, to include STRs dated in March 1987, the March 2004 reports of medical history and examination, the post service VA medical records, and any private medical records, if available.

3.  Forward the claim's folder to a VA physician specializing urology to obtain an opinion regarding the onset date of the Veteran's renal cell carcinoma.  After examining the record, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or more) that the Veteran's renal cell carcinoma was causally related to active service.  The VA physician must provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The physician should review the claims folder and this fact should be noted in the accompanying medical report.

4.  Thereafter, readjudicate the issues of entitlement to service connection for a left knee disability, a right ankle disability, skin disabilities (groin, abdomen, bilateral lower extremities, bilateral feet), orchitis, an acquired psychiatric disability, a chronic respiratory disability, residuals of kidney (renal) carcinoma; hypertension, and bilateral hearing loss disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


